In Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 15 have been amended in the response filed 1/13/2022.
Claims 2 and 7-14 have been cancelled.
Claims 3-6 and 16-20 remain in a previous presentation.
Claims 21-24 are new.
Claims 1, 3-6, and 15-24 are currently pending and considered below.

Claim Objections
Claim 15 objected to because of the following informalities: claim 15 has been amended to recite, “receiving patient information for a first group of a patients” (emphasis added). The Examiner believes this should read, “receiving patient information for a first group of patients,” as recited in claim 1. Appropriate correction is required.

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1, 3-6, and 15-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 have been amended to recite “determining, utilizing a computer processor, a second group of patients from the first group of patients that have a high risk level of PCOS from the plurality of risk levels based on applying the predictive diagnosis model,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Present Specification does not appear to recite determining a second group of patients from the first group of patients that have a high risk level. 
Claims 3-6 and 16-24 are rejected at least due to their dependency on Claims 1 and 15, respectively.
Claims 1 and 15 have been amended to recite “creating a treatment remedial action to bring hormones into a normal range for the second group of patients in response to determining a high risk level for PCOS based on applying the predictive diagnosis model,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification appears to disclose only displaying remedial actions.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, and 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1, 3-6, and 15-24 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1, 3-6, and 15-24, recites: A computer device, comprising:
one or more processors;
non-transitory computer readable media storing computer executable instructions that when executed by the one or more processors perform a method including;
receiving patient information of a first group of patients comprising characteristic data, physical examination data, and clinical diagnostic data;
applying a predictive diagnosis model to the patient information to determine a risk level of PCOS from a plurality of risk levels;
determining, utilizing a computer processor, a second group of patients from the first group of patients that have a high risk level of PCOS from the plurality of risk levels based on applying the predictive diagnosis model; and
creating a treatment remedial action to bring hormones into a normal range for the second group of patients in response to determining a high risk level for PCOS based on applying the predictive diagnosis model.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to determine a diagnosis. 
Independent claim 15 is nearly identical to claim 1, and is similarly rejected. Dependent claims 3-6 and 16-24 are rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 3-6 and 16-24 merely further define the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A computer device, comprising:
one or more processors;
non-transitory computer readable media storing computer executable instructions that when executed by the one or more processors perform a method including;
receiving patient information of a first group of patients comprising characteristic data, physical examination data, and clinical diagnostic data;
applying a predictive diagnosis model to the patient information to determine a risk level of PCOS from a plurality of risk levels;
determining, utilizing a computer processor, a second group of patients from the first group of patients that have a high risk level of PCOS from the plurality of risk levels based on applying the predictive diagnosis model; and
creating a treatment remedial action to bring hormones into a normal range for the second group of patients in response to determining a high risk level for PCOS based on applying the predictive diagnosis model.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “computing device,” “one or more processors,” “non-transitory computer readable media storing computer executable instructions that when executed by the one or more processors perform a method including,” “the predictive diagnosis model,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., paragraphs [0033] – [0042] of the Present Specification.

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception
U.S. Patent No. 10,483,003 to McNair at col. 8, lines 14-18; and see U.S. Patent Publication no 2015/0120328 to Ryan at paragraph 0045 disclosing the computing device, processor, and memory
U.S. Patent Publication No. 2014/0006055 to Seraly, at para. 0014; and see U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0025 disclosing the predictive models
Claims 17-19 also includes the additional elements of “a GUI,” “a display”, and “disparate systems,” which is analyzed in the same manner as the processor and memory in the independent claims and does not provide a practical application or significantly more for the same reasons. 
Dependent claims 3-6 and 16-24 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more receiving or transmitting data over a network (e.g. the “receive” and “display” features of claims 3, and 17-19); and linking the abstract idea to a particular technological environment or field of use (e.g. the “data” / ”criteria” feature of dependent claims 4-6, 16, and 20; and the “wherein” clause of claims 21-24). 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1, 3-6, and 15-24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 15-24, as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 10,483,003 B1 to McNair (“McNair”) in view of Exploration on Polycystic Ovarian Syndrome and Data Mining Techniques to Soni (“Soni”)

Regarding claim 1, McNair discloses: 
A computer device, comprising: (col. 8, lines 14-18: computer system 120)
one or more processors; (col. 8, lines 14-18: computer system 120 comprises one or more processors)
non-transitory computer readable media storing computer executable instructions that when executed by the one or more processors perform a method including; (col. 8, lines 14-18: the processors are operable to receive instructions and process them)
receiving patient information of a first group of patients (col. 7, lines 44-48: receiving information about a specific patient or set of patients) comprising characteristic data (col. 14, lines 20-35: the patient information includes patient data), physical examination data the patient information includes patient records), and clinical diagnostic data; (col. 14, lines 20-35: the patient information includes lab results)
applying a predictive diagnosis model (col. 7, lines 54-61: prediction models associated with a condition) to the patient information to determine a risk level (col. 5, lines 40-52: determining a risk score) from a plurality of risk levels; (col. 5, lines 40-52: the risk score can be categorized into high, medium, or low risk levels, which are a plurality of risk levels)
determining, utilizing a computer processor, a second group of patients from the first group of patients based on applying the predictive diagnosis model (col. 62, lines 8-28: the system tracks multiple factors, including risk, for a subset of patients, construed as a second set of patients from within a set of patient caregivers, and the patients under those caregivers are construe as a first set of patients)
creating a treatment remedial action for the second group of patients in response to determining a high risk level based on applying the predictive diagnosis model. (col. 12, lines 45-65: the system processes patient information to determine recommended treatments, which would include the patients at high risk)
McNair does not explicitly recite, but Soni teaches that it is old and well known in the art of healthcare to use a prediction model to determine a risk level of polycystic ovarian syndrome (PCOS) (Soni, Abstract: using data mining to predict occurrence of PCOS)
to bring hormones into a normal range (Soni, Part I, D. 2. Remedial measures, Table 1: treatments include hormone therapies, which would be used to normalize hormones levels, see Part I, B. Hormonal Adaptability)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include a prediction model to determine a risk level of polycystic ovarian syndrome (PCOS) and to use treatments to bring hormone levels into a normal range, as taught by Soni, because McNair and Soni deal with disease prediction, and 
Nagai teaches that it is old and well known in the art of healthcare to use a prediction model to determine a risk level that have a high risk level from the plurality of risk levels (Nagai, page 2 para. 5: extract a group (patient group) of patients having a particularly high risk of developing a specific disease among a plurality of patients).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of McNair and Soni to include extracting patients at high risk, as taught by Nagai, because Nagai teaches that there is demand to identify these patients. (Nagai, page 2 para. 5).

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the computer storage media receive the patient information from a plurality of disparate systems. (McNair, col. 11, lines 8-26: receiving patient information from multiple health care providers, which requires receiving patient information from disparate systems)

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the characteristic data comprises patient historical data, and the patient demographic information. (McNair, col. 11, lines 8-26: clinical concept data includes a patient’s demographic information and patient history)

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the physical examination data comprises at least one of visual indicia, androgen indicators, and genital discomfort. (McNair, Fig. 5B: visual indicia, such as swelling in ankles or legs)

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the clinical diagnostic data comprises at least one of: imaging data, hormone levels, or fertility indicators. (Soni, Part IV: Comparison Table No. 9: using ultrasound image data).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include wherein the clinical diagnostic data comprises at least one of: imaging data, as taught by Soni, because Soni teaches that imaging data is helpful to improving performance of the system. (Soni, Part IV: Comparison Table No. 9).

Regarding claim 15, McNair discloses: 
A computer device, comprising: (col. 8, lines 14-18: computer system 120)
one or more processors; (col. 8, lines 14-18: computer system 120 comprises one or more processors)
non-transitory computer readable media storing computer executable instructions that when executed by the one or more processors perform a method including; (col. 8, lines 14-18: the processors are operable to receive instructions and process them)
receiving patient information for a first group of a patients (col. 7, lines 44-48: receiving information about a specific patient or set of patients) comprising characteristic data (col. 14, lines 20-35: the patient information includes patient data), physical examination data (col. 14, lines 20-35: the patient information includes patient records), and clinical diagnostic data (col. 14, lines 20-35: the patient information includes lab results) from a remote server; receiving patient information from multiple health care providers, which would be located on a remote server)
determining a patient criteria is satisfied based on the patient information; (col. 30, lines 44-65: determining that criteria is met for a particular diagnosis or condition)
based on the satisfied patient criteria, applying a predictive diagnosis model to the patient information (col. 7, lines 54-61: prediction models associated with a condition) to determine a risk level (col. 5, lines 40-52: determining a risk score) from a plurality of risk levels; (col. 5, lines 40-52: the risk score can be categorized into high, medium, or low risk levels, which are a plurality of risk levels)
determining, utilizing a computer processor, a second group of patients from the first group of patients that have a high risk level from the plurality of risk levels based on applying the predictive diagnosis model to the patient information; and (col. 62, lines 8-28: the system tracks multiple factors, including risk, for a subset of patients, construed as a second set of patients from within a set of patient caregivers, and the patients under those caregivers are construe as a first set of patients)
in response to determining a high risk level based on applying the predictive diagnosis model to the patient information, generating a treatment remedial action for the second group of patients. (col. 12, lines 45-65: the system processes patient information to determine recommended treatments, which would include the patients at high risk)
McNair does not explicitly recite, but Soni teaches that it is old and well known in the art of healthcare to use a prediction model to determine a risk level of polycystic ovarian syndrome (PCOS) (Soni, Abstract: using data mining to predict occurrence of PCOS)
to bring hormones into a normal range (Soni, Part I, D. 2. Remedial measures, Table 1: treatments include hormone therapies, which would be used to normalize hormones levels, see Part I, B. Hormonal Adaptability)

Nagai teaches that it is old and well known in the art of healthcare to use a prediction model to determine a risk level that have a high risk level from the plurality of risk levels (Nagai, page 2 para. 5: extract a group (patient group) of patients having a particularly high risk of developing a specific disease among a plurality of patients).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of McNair and Soni to include extracting patients at high risk, as taught by Nagai, because Nagai teaches that there is demand to identify these patients. (Nagai, page 2 para. 5).

Regarding claim 16, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the patient criteria is a reproductive demographic for the patient. (Soni, Part 1. C: Risk Associated with PCOS: infertility, and see IV: Comparison Table, 5, showing data mining to elicit predominant factors causing infertility)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include wherein the patient criteria is a reproductive demographic for the patient, as taught by Soni, because Soni teaches that imaging data, hormone levels, and fertility indicator is helpful to improving performance of the system. (Soni, Part IV).

claim 17, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the patient information is displayed on the GUI in a first region (McNair, Fig. 5A: GUI 5000 having interface 5142) comprising the characteristic data (McNair, Fig. 5A: patient component tab 5005 including age, DOB, etc), a second region comprising the physical examination data (McNair, Fig. 5A: risk factors 5030 such as COPD, Diabetes), and a third region comprising the clinical diagnostic data. (McNair, Fig. 5A: clinical information at 5040 including lab results)

Regarding claim 18, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the computer storage media receive the patient information from a plurality of disparate systems. (McNair, col. 11, lines 29-59: receiving patient information from multiple health care providers, which requires receiving patient information from disparate systems)

Regarding claim 19, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
causing for simultaneous display on a graphical user interface (GUI) the risk level from the plurality of risk levels. (McNair, col. 5, lines 8-26: the system displays the risk score and related factors)

Regarding claim 20, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the characteristic data comprises patient historical data, and the patient demographic information; (McNair, col. 11, lines 8-26: clinical concept data includes a patient’s demographic information and patient history)
wherein the physical examination data comprises at least one of visual indicia, androgen indicators, and genital discomfort; and (McNair, Fig. 5B: visual indicia, such as swelling in ankles or legs)
wherein the clinical diagnostic data comprises at least one of: imaging data, hormone levels, or fertility indicator. (Soni, Part IV: Comparison Table No. 9: using ultrasound image data).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include wherein the clinical diagnostic data comprises at least one of: imaging data, as taught by Soni, because Soni teaches that imaging data is helpful to improving performance of the system. (Soni, Part IV: Comparison Table No. 9).

Regarding claim 21, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the treatment remedial actions prevent the chronic conditions associated with PCOS. (Soni, Part I: Introduction: preventing chronic conditions, and see Table 1 treatments for PCOS)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include preventing chronic conditions, as taught by Soni, because Soni teaches that preventing chronic condition can prevent serious disease. (Soni, Part I: Introduction).

Regarding claim 22, the combination discloses each of the limitations of claim 21, as discussed above, and further discloses:
wherein the treatment remedial action comprises one or more of regular doctor visits, hormone monitoring, and discussing lifestyle modifications. (Soni, Part I, D. 2. Remedial measures, Table 1: treatments include lifestyle alteration)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include treatment, as taught by Soni, because Soni teaches that preventing chronic condition can prevent serious disease. (Soni, Part I: Introduction).

Regarding claim 23, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the treatment remedial actions prevent the chronic conditions associated with PCOS. (Soni, Part I: Introduction: preventing chronic conditions, and see Table 1 treatments for PCOS)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include preventing chronic conditions, as taught by Soni, because Soni teaches that preventing chronic condition can prevent serious disease. (Soni, Part I: Introduction).

Regarding claim 24, the combination discloses each of the limitations of claim 23, as discussed above, and further discloses:
wherein the treatment remedial action comprises one or more of regular doctor visits, hormone monitoring, and discussing lifestyle modifications. (Soni, Part I, D. 2. Remedial measures, Table 1: treatments include lifestyle alteration)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include treatment, as taught by Soni, because 

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686